Citation Nr: 1439965	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In September 2013, the Board remanded these matters for additional development and the case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 US CA § 5103A (West 2002) 38 C F R § 3 159 (2013).

In September 2013, the Board remanded this appeal so as to obtain a medical opinion addressing the etiology of the Veteran's claimed bilateral hearing loss disability.  With respect to right ear hearing loss, the examiner was asked to opine whether such disability was aggravated by service.  As for the left ear hearing loss, the examiner was asked whether it was at least as likely as not that such disability is related to service, including in-service acoustic trauma.  The examiner was requested to discuss the clinical significance (if any) of any shifts in pure tone thresholds between audiological findings on the Veteran's May 1966 service entrance examination and his November 1969 service discharge examination.  The Board noted that if the examiner could not provide an opinion without resorting to speculation, such opinion would be inadequate unless the examiner provided a rationale for that statement.  A sufficient rationale would include a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The Veteran was afforded a VA examination in September 2013.  The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  Her rationale was that "an opinion regarding service connection for hearing loss and tinnitus would be based on speculation due to the questionable results on the separation hearing examination."  

The Board finds that the September 2013 rationale inadequate as to why an opinion would be based on speculation.  In its September 2013 remand, the Board noted that if the examiner could not provide an opinion without resorting to speculation, that opinion should be accompanied by a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  The Board also requested in its September 2013 remand that the examiner provide separate opinions for the Veteran's right and left hearing loss.  However, only one opinion was given for the Veteran's bilateral hearing loss and that opinion did not address the aggravation aspect which was asked in the prior remand.  

For the reasons stated above, the Board finds the September 2013 VA opinion deficient and, as such, it is necessary to obtain another opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board is thus remanding for the same opinion it requested in its September 2013 remand.  In that remand, the Board requested that the examiner provide an opinion as to the significance of the in-service auditory shifts when comparing his service entrance examination to the findings on his service discharge examination.  The Board now notes that the Veteran's enlistment examination was conducted prior to October 31, 1967.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board has converted the ASA units to ISO units as shown below in parentheses.  Upon enlistment in May 1966, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
60 (65)
LEFT
0 (15)
0 (10)
0 (10)
--
10 (15)

Upon separation in November 1969, pure tone thresholds, recorded in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
20
LEFT
10
10
5
15
20

	
Accordingly, the case is REMANDED for the following action:

1.  Send the record, to include a copy of this remand, to an appropriate physician (i.e., ear, nose and throat specialist, audiologist) for the purpose of determining the etiology of the Veteran's current right and left ear hearing loss.  The need for an additional examination is left to the discretion of the physician selected to write the addendum opinion.

After reviewing the entire record, the examiner should provide the following opinions:

(a)  With respect to right ear hearing loss, the examiner must opine as to whether such disability was aggravated by service.  The examiner should state whether there was an increase in right ear hearing loss during service, and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the condition.

(b) With respect to left ear hearing loss, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such condition is related to the Veteran's service, to include in-service noise exposure.

The examiner should provide a separate opinion for the Veteran's right and left hearing loss.  The examiner should explain whether there was a threshold shift in the Veteran's hearing acuity between the May 1966 service entrance examination and the November 1969 service discharge examination.  If there is a threshold shift, the examiner should discuss clinical significance of any such shift.  The examiner should also discuss the Veteran's reported noise exposure during service.

The opinions provided should be supported by a clear rationale.  The opinion should not be based solely on the lack of any evidence of hearing loss meeting VA standards in service unless the basis for such reasoning is fully explained.

An examiner's report that he or she cannot provide an opinion without resorting to speculating is inadequate unless the examiner provides an adequate rationale for that statement.  If the examiner is unable to offer an opinion without resorting to speculation, he or she must provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



